DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on December 15, 2021 to the non-final Office action of September 15, 2021 is acknowledged. The Office action on the currently pending claims 11-27 and 30 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ventilation opening”, “a first filter which covers throughout an entire area of the ventilation opening in the width direction and in the depth direction of the housing”, and “a gutter portion which extends over an entire length of the downslope edge in the width direction of the housing” must be shown or the feature(s) canceled from the claim(s).  Although a reference numeral is provided for a ventilation opening, there is no teaching or suggestion for the shape, quantity, size, etc. of the ventilation opening (i.e., Is it really a single hole that occupies the entire top surface, or is it a plurality of holes that span across the top surface of the housing?). Based on figure 2 of Applicant’s drawings, the first filter appears to cover only a portion of the area of the ventilation opening (i.e. at least the frame member 63 is needed in addition to the first filter to cover an entire area of the ventilation opening). Further based on figure 2 of Applicant’s drawings, the gutter portion appears to extend only over a portion of the length of the downslope edge instead of extending over the entire length of the downslope edge. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11: the clause “inclined in a depth direction or a width direction of the housing” should be amended to recite “inclined in the depth direction or the width direction of the housing” because the antecedent basis for the depth direction and the width direction was previously established in the claim.
Claim 11: the clause “an extending direction” should be amended to recite “the width direction” because it is clear from the drawings and from Applicant’s specification in [0032], [0032], and [0037] that the extending direction is the width direction W.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11: the clause “a ventilation opening which is formed throughout an entire area of the top surface of the housing in a width direction and in a depth direction of the housing” is not found in the specification nor shown in the drawings. As discussed above in the drawing objections, the figures appear to only show a reference number for the ventilation opening without providing any support for the structure of the ventilation opening (i.e. Is it really a single hole that spans across an entire area of the top surface? Or is it a series of holes than span across an entire area of the top surface?).
Claim 11: the clauses “a first filter which covers throughout an entire area of the ventilation opening in the width direction and in the depth direction of the housing” and “a gutter portion which extends over an entire length of the downslope edge in the width direction of the housing” is not found in the specification nor shown in the drawings. As discussed above in the drawing objections, the figures appear to only show the first filter covering a portion of the area of the ventilation opening, and the gutter portion extending over a portion of the length of the downslope edge. Further, the specification fails to explicitly define or suggest the clauses using the term “entire” or any synonym thereof. 
Claim 11: the clause “the gutter portion is configured to receive moisture flowing down directly from a surface of the first filter” is not found in the specification nor shown in the drawings. The figures 
Claims 12-27 and 30 are rejected for inheriting the deficiencies of claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15, 19-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Pub 2021/0104879) in view of Santolucito (US Patent 10,590,940).
Regarding claim 11, Kobayashi discloses (Fig.3-6) a waterproof structure (the first filter 19 and the gutter portion 30 together define the waterproof structure) provided at a ventilation opening (18) which is formed on a top surface (top surface of 30b where 18 is formed) of a housing (21) of electronic , the waterproof structure comprising: a first filter (19) which is mounted to the ventilation opening (19 mounted to 18) to be inclined in a depth direction (forward and rearward, 19 inclined down at approximately 45 degrees) or a width direction (leftward and rightward) of the housing and which covers throughout an entire area (entire area of 18) of the ventilation opening in the width direction and in the depth direction of the housing ([0026]: 19 covers the entire area of 18); and a gutter portion (30) which extends below a downslope edge (see Fig.5 below) of the first filter along the downslope edge, and which extends over an entire length (entire length of the downslope edge in the leftward and rightward directions) of the downslope edge in the width direction of the housing without any member interposed between the gutter portion and the downslope edge (30 extends over the entire length of the downslope edge leftward and rightward without any member interposed between 30 and the downslope edge because the downslope edge is in direction contact with 30), wherein the first filter comprises a hydromesh layer (Par.0026, Gore-Tex) having a hydrophobic (Par.0026) or a water-repellent property (Par.0026) and breathability (Par.0026), and wherein the gutter portion is configured to receive moisture flowing down directly from a surface (outward facing surface of 19) of the first filter (see Fig.5 below, [0040]: connector 12 is placed downward supporting that 30 directly receives moisture flowing down from 19 when moisture flows down the surface of 19 and wells up in 18 until it overflows into 30) and to discharge the moisture (30 discharges moisture) in an extending direction (direction extending leftward and rightward) of the gutter portion.
Kobayashi fails to explicitly disclose a ventilation opening which is formed throughout an entire area of the top surface of the housing in a width direction and in a depth direction of the housing.
	However, Santolucito teaches (Fig.4) a ventilation opening (open end in 54 where the cover 52 is directly attached) which is formed throughout an entire area (entire area of the side of 54 where the cover 52 is directly attached) of the top surface (side of 54 where the cover 52 is directly attached) of the housing in a width direction (see Fig.4 below) and in a depth direction (see Fig.4 below) of the housing (54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Santolucito to modify Kobayashi such that a ventilation opening is formed throughout an entire area of the top surface of the housing in order to increase breathability by increasing the ventilation opening area to allow a larger volume of air to pass through the ventilation opening at a time.

    PNG
    media_image1.png
    741
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    205
    501
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    693
    463
    media_image3.png
    Greyscale

Regarding claim 12, Kobayashi further discloses the gutter portion extends below the downslope edge of the first filter in parallel to the downslope edge (gutter portion and downslope edge both extend leftward and rightward in parallel).
Regarding claim 13, Kobayashi discloses the gutter portion is inclined downward towards opposite ends thereof with a center (center of 30 located at cross section B) in the extending direction as a peak (Par.0052, gutter portion is inclined downward with a 2 degree taper angle towards outer edges positioned at opposite ends in the extending direction where the center is a peak).
Regarding claims 14, 19, and 21, Kobayashi further discloses a frame member (see Fig.5 above) mounted to the ventilation opening to support the first filter so that the first filter is inclined in the depth direction or the width direction of the housing (frame member is mounted to 18 and supports 19).
Regarding claims 15, 20, and 22, Kobayashi further discloses the frame member is integral with the gutter portion (frame member is integral with 30).
	Regarding claim 30, Kobayashi discloses the electronic equipment according to claim 11, further comprising: at least one electronic component (10) which generates heat following an operation of the electronic equipment (10 generates heat following an operation since printed circuit boards generate heat), the electronic component being accommodated in the housing (10 is in 21) so that an upper part (top surface of 10) of the electronic component faces the ventilation opening (upper part of 10 faces 18).
Claims 16 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Santolucito as applied to claims 11-15 above, and further in view of in view of Furuyama et al. (US Pub 2009/0084078).
	Regarding claims 16 and 23-26, Kobayashi and Santolucito teach the limitations in claims 11-15 as per above but fails to specifically teach or suggest the remaining limitations of claims 16 and 23-26. .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Santolucito, and Furuyama as applied to claim 16 above, and further in view of Henniges et al. (WO 2017/044906).
 	Regarding claim 17, Kobayashi, Santolucito, and Furuyama teach the limitations in claims 11 and 16 as per above and Kobayashi further teaches a top cover (27) mounted to the housing (21) to cover the first filter and the second filter but fails to specifically teach or suggest the remaining limitations of claim 17. Henniges, however, teaches (Fig.10A) the top cover (70) having a mesh-like or a grid-like shape with a plurality of holes (86) formed at least on an upper surface (72) thereof (70 has a mesh-like or grid-like shape with 86 formed on 72). Henniges is considered to be analogous to the claimed invention because it describes a top cover with a plurality of holes covering a filter. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Henniges with that of Kobayashi, Santolucito, and Furuyama, such that the top cover has a mesh-like or a grid-like shape with a plurality of holes formed on an upper surface of the top cover, as .
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Santolucito as applied to claims 11-12 above, and further in view of Kim et al. (US Pub 2015/0262841).
Regarding claims 18 and 27, Kobayashi and Santolucito teach the limitations in claims 11 and 12 as per above and Kobayashi further teaches the first filter is inclined downward (19 is inclined downward) in the depth direction but fails to specifically teach or suggest the remaining limitations of claims 18 and 27. Kim, however, teaches a change in the orientation and direction of a device (Par.0037). Kim is considered to be analogous to the claimed invention because it describes the orientation of a device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kim with that of Kobayashi and Santolucito, such that the first filter is inclined towards a rear part of the housing by changing the direction the device is facing (see Fig.5 above for new orientation, 19 is inclined towards a rear part 12), as taught by Kim, since doing so would provide multiple orientations for the device to be used in.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered, but notes that Applicant’s arguments are directed to claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that the ventilation opening 11 is shown at a top surface of housing 10 at least in Figures 3A and 3B, the Office respectfully disagrees and directs Applicant’s attention to the drawing objection and 112a rejection. Figures 3A and 3B only show a reference numeral for the ventilation opening while pointing to a line of the housing. Figure 2 shows a dashed line that did not appear in the originally filed drawings and is not supported by the originally 
Further, regarding Applicant’s argument that the Kobayashi reference fails to disclose “the gutter portion extends below a downslope edge of the first filter along the downslope edge along the downslope edge and extends over an entire length of the downslope edge in the width direction of the housing without any member interposed between the gutter portion and the downslope edge” as now claimed in the new claim 11, the Office respectfully disagrees and directs Applicant’s attention to the detailed view of Figure 5 in claim 11 (i.e. a portion of 30 extends below the downslope edge of 19 as shown by the horizontal line drawn). Also, while Applicant argues that 30a interposes 30 and 19, the Office directs Applicant’s attention to [Kobayashi: 0052] (i.e. 30a is a part of 30 and cannot be considered “any member”)
Further, regarding Applicant’s argument that the Kobayashi reference fails to disclose “the gutter portion is configured to receive moisture flowing down directly from a surface of the first filter and to discharge the moisture in an extending direction of the gutter portion” as claimed in the new claim 11, the Office respectfully disagrees and directs Applicant’s attention to Figure 5 in claim 11. Although the moisture wells up, welling up does not mean the moisture flows indirectly. Once the moisture wells up, the moisture received by 19 will overflow directly into 30.

For the reasons provided above, it is believed that the Kobayashi reference does teach the aforementioned limitations of claim 11, and the rejection above using the Kobayashi reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./               Examiner, Art Unit 2835         

/STEPHEN S SUL/               Primary Examiner, Art Unit 2835